Citation Nr: 0913094	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
cervical spine arthritis. 

2.  Entitlement to an increased rating for service-connected 
right hip disability, currently rated 10 percent disabling. 

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 2007.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision from the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A hearing at the RO before the undersigned was conducted in 
February 2009.  A transcript of the proceeding is of record.  
At that hearing, he submitted additional evidence, and waived 
RO consideration of that evidence.  

The issues of entitlement to an increased rating for service-
connected right hip disability and service connection for 
lumbar spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The preponderance of the evidence shows that: there is X-ray 
evidence of cervical spine degenerative arthritis, the 
Veteran complains of pain on cervical spine motion, cervical 
range of motion is normal, and there are no neurological 
residuals.  




CONCLUSION OF LAW

The criteria for a 10 percent rating for cervical spine 
arthritis have been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the appellant disagrees with 
the evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  As the appellant has not alleged any 
prejudice, that burden has not been met.  

Accordingly, the appellant is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A.  Orthopedic Considerations

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Also with 
any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Diagnostic Code 5003 applies to arthritis established by X-
ray findings will be rated based on limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran has consistently complained of pain on cervical 
spine motion.  The examiner who conducted the February 2007 
fee basis examination noted that the Veteran's cervical X-ray 
study revealed degenerative arthritis of the cervical spine.  
Therefore, a 10 percent rating is warranted based on the 
presence of degenerative arthritis found on X-ray.  
Consideration must now be given to entitlement to an even 
higher rating.

The general rating formula provides for disability ratings 
for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  It applies to Diagnostic 
Codes 5235 to 5243 unless the disability rated under 
Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  Degenerative arthritis of the 
cervical spine is rated under Diagnostic Code 5242.  A 20 
percent rating is warranted when the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is warranted when the forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted when the 
there is unfavorable ankylosis of the entire cervical spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (2); see Plate V.

The Veteran is not entitled to a 20 percent rating under 
Diagnostic Code 5242, as he has demonstrated normal range of 
motion (340 degrees) on February 2007 fee basis examination.  
In addition, that examination report noted that the range of 
motion was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive use.  See §§ 4.40, 
4.59, DeLuca, supra.  Finally, no muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour has been demonstrated.  

B.  IVDS

IVDS is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The Veteran's treatment records are devoid of any 
prescription of bed rest to treat his spinal condition.  As 
such, the criteria for an increased rating have not been met.

Accordingly, a higher rating is not available for IVDS.

C.  Neurological Considerations

Consideration must also be given to any associated objective 
neurologic abnormalities (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  There is no medical evidence to suggest 
that such rating is warranted.  In fact, the examination of 
record found no cervical neurological residuals.

At no time during the pendency of this claim, has the 
disability been more disabling than as currently rated.


ORDER

Entitlement to an increased, 10 percent, rating for cervical 
spine arthritis is granted.   


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

Examinations of the Veteran's service-connected right hip 
disability, and lumbar spine disability must be obtained 
prior to resolution of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  A complete 
rationale for any opinion expressed should 
be provided.  The examiner should:

A.  report range of motion for the left 
hip, and comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or pain 
with use of the right hip; and 

B.  determine exactly what lumbar spine 
disorders, if any, he currently has, and 
provide an opinion as to whether it is at 
least as likely as not that any are 
related to his service in the military.  
Discuss his service treatment records 
regarding treatment for left lumbar 
sciatica in October 2003 and for back pain 
with radiation to the lower extremities in 
November 2005.  

2.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


